Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Detailed Action 

Drawings Objection 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the complementary stop (cited in claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) The specification is objected to under 37 CFR 1.71(a) insofar as it specifically relies on features set forth in the claims to satisfy the written description requirement of the application.  The claims, by definition, measure the protected patent right to exclude others.  See Environmental Designs Ltd. V. Union Oil Co., 218 USPQ 865, 871 (Fed. Cir. 1983).  That part of the written description not protected by the claims is presumed to be dedicated to the public.  Applicant has inferentially incorporated the protected patent rights into the written description by reference thereto, thereby arguably creating a further restriction on that subject matter being dedicated to the public, which is improper.  Furthermore, reference to the claims in the specification is improper because such reference serves to render the proper function of the claims and the specification indistinguishable.  Our reviewing court has repeatedly stated the proper role of the specification and the claims.  For example, in In re Johnson, 558 F. 2d 1008, -194 USPQ 187, 195 (CCPA 1977), the court stated that 
            It is the function of the specification, not the claims, to set forth the 
            “practical limits of operation” of an invention.  In re Rainer, 49 CCPA 
            1243, 1248, 305 F.2d, 505, 509, 134 USPQ 343, 346 (1962).  One does 
            not look to claims to find out how to practice the invention they define, but 
            to the specification.  In re Roberts, 470 F.2d 1399, 1403, 176, USPQ 313, 
In re Fuetterer, 50 CCPA 1453, 319F.2d 259, 138 
            USPQ 217 (1963).
Accordingly, paragraph [0054] of the original specification should be deleted.    
Appropriate correction is required.

Claim Rejection 
Claims 1-15 are objected to because of the following informalities: 
(1) In claim 1, line 13, the space between “portion” (second occurrence) and the period should be deleted.
(2) In claim 2, line 5, the space between “portion” and the period should be deleted.
(3) In claim 7, line 2, “the handle the pusher” should read --the handle, the pusher--.
(4) Claim 9 should end with a period.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

          (2) In claim 2, lines 2-3, “a part configured to expand and to engage with at least one recess of the second element” should read --a part configured to expand and to engage with at least one recess of the second coupling portion--.  Note paragraph [0042], lines 2-4 of the specification.
          (3) In claim 5, lines 2-3, “at least one recess” has no antecedent bases.  Also, “the second element” should read --the second coupling portion--.  
          (4) In claim 6, lines 2-3, “the pusher being configured to cooperate with the second element” should read --the pusher being configured to cooperate with the second coupling portion--.  Note paragraph [0045], lines 1-4 of the specification.
          (5) In claim 10, line 4, it is not clear what “a complementary stop” is.  Is it part of the shaving device?

          (7) In claim 11, lines 2-3, “two diametrically opposed areas” is vague and indefinite.  It is suggested the phrase be changed to --two diametrically opposed areas of the annual spring--.  Note the two diametrically opposed areas 18B of the annual spring 18 shown in Fig.1B.
           (8) In claim 13, it is not understood how the button 24 is configured to release the backstop mechanism.  It does not appear the button 24 of Fig.1A/2A can release the backstop mechanism 22 of Fig.1B/2B.  
           (9) In claim 14, it is not clear how the button is configured to “cooperate” with a hook of the backstop mechanism.  There is no structural interrelationship between the button 24 shown in Fig.1A/2A and a hook 22A of the backstop mechanism 22 shown in Fig.1B/2B for such cooperation.   

Claim Interpretation – 35 U.S.C. 112(f)
1.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
2.       Claim limitation “a backstop mechanism” (cited in claim 9) has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a backstop mechanism” coupled with functional language “configured to lock the auto-tightening spring device” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “a backstop mechanism” is a generic placeholder and is not recognized as the name of a structure but is merely a substitute for the term "means".
Since the claim limitation invokes 35 U.S.C. 112(f), claim 9 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim Rejection - 35 U.S.C. 102(a)(1)  
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.        Claims 1, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wonderley (U.S. Patent No. 8,079,147).  
           Regarding claim 1, Wonderley discloses a shaving device (see Figs.1A-1B) comprising:
           a handle (1) and a removable cartridge (5,6);
           the handle (1) comprising a gripping portion (1d) extending along an axis (A, see Fig.2A as annotated below) and a first coupling portion (11) arranged at an axis end (AE) of the gripping portion (1d);

    PNG
    media_image1.png
    411
    806
    media_image1.png
    Greyscale

           the removable cartridge (5,6) comprising a shaving head (6) and a second coupling portion (5);

           the first coupling portion (11) comprising an auto-tightening spring device (3,4, see Fig.7) configured to at least partially deform to lock the second coupling portion (5) with the first coupling portion (11) when the second coupling portion (5) is moved axially toward the gripping portion (1d) and cooperates with the first coupling portion (11).
           Regarding claim 9, Wonderley’s auto-tightening spring device (3,4) comprises a backstop mechanism (3a,3a1, see Fig.7) configured to lock the auto-tightening spring device (3,4) in a lock configuration when the second coupling portion (5) has passed a predetermined axial position with regard to the first coupling portion (11). 
           Regarding claim 13, Wonderley’s auto-tightening spring device (3,4) comprises a button (4, see Fig.7) configured to release the backstop mechanism (3a,3a1) when actuated. 
           Regarding claim 14, Wonderley’s button (4) is configured to cooperate with a hook (3a1) of the backstop mechanism (3a,3a1).
           Regarding claim 15, Wonderley’s auto-tightening spring device (3,4) is at least in part arranged within a housing of the first coupling portion (11). 

Indication of Allowable Subject Matter
Claims 2-8 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.